PER CURIAM
Mother appeals a jurisdictional and dispositional judgment over her child, T. The juvenile court held pretrial and evidentiary hearings on the jurisdictional issues in March 2014, the parties made closing arguments in August 2014, and the court entered a jurisdictional and dispositional judgment in September 2014.1 Mother argues that the court erred in concluding that T’s conditions and circumstances currently endangered her welfare. The state concedes that, due to the time lapse, the evidence in the record was insufficient to establish that, at the time of the jurisdictional judgment, T’s conditions and circumstances were such as to endanger her welfare. See Dept. of Human Services v. E. M., 264 Or App 76, 81, 331 P3d 1054 (2014) (DHS has the burden to establish “that the risk of harm is present at the time of the hearing and not merely speculative”). We agree, accept the state’s concession, and, accordingly, reverse the judgment.
Reversed.

 The court found jurisdiction as to all allegations in the petition on August 4, 2014, and signed the jurisdictional and dispositional judgment for T on September 2, 2014.